DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/2022, regarding the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 15 and the specification objection, have been fully considered, but they are not persuasive. The Applicant contends that based on the language of the specification, one having ordinary skill in the art would know that the language “any anatomical region of the human body” would be understood to only mean regions of the human body where there is at least some bone tissue or where bone tissue would be possible. This is not found persuasive because although the claims are interpreted in light of the specification, absent an explicit definition of the phrase in the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the specification does not provide an explicit definition to state that any anatomical region only refers to bone tissue in the body, this language has been given is plain meaning. Further, by Applicant’s own admission in the response filed on 1/25/2022, the device of the present application is not to be used in any anatomical region of the human body, but only in bony regions, thus rendering the language “any anatomical region in the human body” to be an inaccurate description of use of the present device. Therefore, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 15 and the specification objection have been maintained. It is recommended that the Applicant cancel claim 15 and remove the language from the specification to overcome these issues.
Applicant’s remaining arguments with respect to claim(s) 9, 10, 13, and 16 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 has been amended to state that an internally hollow body has a top opening and a bottom opening and is provided by an additive powder technology. While disclosure states that the device is provided by means of additive technology, it does not appear to have adequate support for stating that the openings in the device are provided by additive powder technology. Appropriate correction and/or clarification is required.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 states that “the device is configured to be used in any anatomical region of the human body.” This language renders the scope of the claim indefinite, as by definition, “any anatomical region of the human body” means that the implant can be used in any portion of the structural make-up of the human body (e.g., soft tissue, the brain, the heart, vasculature, etc.). It is unclear how or if it is possible for the implant to work in regions other than bone tissue. Appropriate correction and/or clarification is required.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 9 states that the lower portion of the implant is adapted to be inserted into a medullary canal of a bone. Claim 15 fails to further limit the subject matter of claim 9 as it states that the device is configured to be used in any anatomical region of the body. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Specification
The disclosure is objected to because of the following informalities: the specification states that the device can be used in any anatomical region of the body. As stated above, in reference to claim 15, it is unclear how or if it is possible for the implant to work in regions other than bone tissue. Appropriate correction and/or clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck et al. (US Pub. No. 2006/0167560; hereinafter Heck).
Heck discloses the following regarding claim 9: a device for facilitating the formation of new bone tissue, the device comprising: a body (52A) that defines an upper portion (59A) and a lower portion (60A), said lower portion having a substantially frustum shape (Figs. 3-4; para. 0044), said upper portion having a substantially cylindrical shape (Figs. 3-4; para. 0052), said lower portion being adapted to be inserted into a medullary canal of a bone (Figs. 3-4, where the size and shape of the device would allow it to be fully capable of being inserted into a medullary canal), wherein said body is an internally hollow body (Fig. 4; para. 0055) which has a top opening (upper opening of element 90A) and a bottom opening (lower opening of element 90A) and is provided by an additive powder technology, wherein said lower portion and said upper portion have a porous outer surface (paras. 0049, 0052) configured to facilitate osseointegration (paras. 0049, 0050-0052).
Please note that in device claims, the method of making the device is not germane to the patentability of the device itself. The method limitations in device claims are considered to the extent that they further define the final structure of the claimed apparatus. In the instant case, the method limitations of the hollow body having top and bottom openings provided by an additive powder technology, fail to structurally distinguish the present invention from the prior art. Please also note that claim recitations defining how and where the applicant' s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Heck discloses the following regarding claim 10: the device according to claim 9, wherein said upper portion is blended with said lower portion with a curved segment (Figs. 3-4).  
Heck discloses the following regarding claim 13: the device according to claim 9, wherein the device is coated with hydroxyapatite (para. 0050).  
Heck discloses the following regarding claim 16: the device according to claim 9, wherein said lower portion has a smaller diameter than said upper portion (Figs. 3-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774